***********
Having found that there are approximately 338 potentially pending claims with issues common to the case at bar, it is ORDERED that this case shall be scheduled for expedited hearing by the Full Commission as soon as possible following receipt of the parties' briefs.
The undersigned has learned that the transcript of the evidence will be mailed to the parties on approximately July 30, 2003; consequently, defendants' appellate briefs shall be due no later than August 26, 2003 and plaintiff's reply brief shall be due no later than September 19, 2003.
This the 17th day of July 2003.
FOR THE FULL COMMISSION
                                  S/____________ BUCK LATTIMORE CHAIRMAN